Citation Nr: 1645694	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-28 887	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for depression with anxiety associated with tinnitus.

2.  Entitlement to an increased rating for status-post operative transurethral (TUR) surgery with urinary frequency and prostatodynia.

3.  Entitlement to an increased rating for post-operative skin cancer.

4.  Entitlement to an increased rating for lumbar degenerative disc disease.

5.  Entitlement to an increased rating for tinnitus.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1969 to May 1994.  The Veteran was awarded the Legion of Merit, the Bronze Star Medal, and the Defense Superior Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for July 2016.  However, in a June 2016 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).


FINDING OF FACT

In a June 2016 statement, prior to the promulgation of a decision on the appeal, the Veteran and his representative indicated that the Veteran requested to terminate the appeal of his claims for increased ratings for depression with anxiety, status-post operative TUR surgery with urinary frequency and prostatodynia, post-operative skin cancer, lumbar degenerative disc disease, tinnitus, and his claim of entitlement to TDIU.

CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased ratings for depression with anxiety, status-post operative TUR surgery with urinary frequency and prostatodynia, post-operative skin cancer, lumbar degenerative disc disease, tinnitus, and entitlement to TDIU by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In a June 2016 statement, the Veteran and his representative stated that the Veteran wished to withdraw his appeals for claims for increased ratings for depression with anxiety, status-post operative TUR surgery with urinary frequency and prostatodynia, post-operative skin cancer, lumbar degenerative disc disease, tinnitus, and entitlement to TDIU.  Specifically, the Veteran wrote that he was satisfied with his 100 percent rating, and his representative stated that the Veteran was withdrawing his appeal.

Notwithstanding the appellate brief received in October 2016, the Veteran's withdrawal of his appeals was effective immediately upon receipt by VA in June 2016.  38 C.F.R. § 20.204 (b)(3) (2015).  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.

ORDER

The withdrawn claims for increased ratings for depression with anxiety, status-post operative TUR surgery with urinary frequency and prostatodynia, post-operative skin cancer, lumbar degenerative disc disease, tinnitus, and entitlement to TDIU are dismissed.

____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


